DETAILED ACTION
Applicant's amendments and remarks, filed 11/16/21, are fully acknowledged by the Examiner. Currently, claims 1-9. 11-13, and 17-20 are pending with claims 1, 7, and 13 amended.  The following is a complete response to the 11/16/21 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnett (US 2012/0197245) in view of Barlow (US 8,540,621).
Regarding claim 1, Burnett teaches a cryoablation system, comprising: an endoscope (12 as in Fig. 1) comprising: a proximal portion (proximal portion of 12 further from a balloon), a distal portion (as in Fig. 1, the tip of 12 closer to the balloons 22-24), and at least one working channel extending therebetween (working channel of 12 through which 16 extends through); a cryogen delivery catheter disposable within the at least one working channel of the endoscope (catheter 18 to deliver cryogen 

Regarding claim 2, Burnett teaches the expandable member configured to extend distally beyond the distal portion of the endoscope (24 distally beyond the distal end of 12).
Regarding claim 3, Burnett teaches wherein the expandable member moves from the deflated configuration to the inflated configuration by flowing a fluid into the interior of the expandable member (24 inflated with fluid as in at least par. [0111)).
Regarding claim 4, Burnett teaches the balloon as compliant (par. [0142]), and further that the material is polyurethane (par. [0154]).
Regarding claim 5, Burnett teaches wherein the expandable member conforms to the shape of a body lumen when in the inflated configuration and prevents or substantially inhibits gas progression distally beyond the expandable member (24 inflates along with 22 to create a treatment region 40 preventing treatment fluid 66 to escape).
Regarding claim 6, The combination is not explicit regarding the vent tube is independent of one of the at least one working channel of the endoscope.
However, Burnett teaches in par. [0129] and Fig. 10 a balloon that may be pass through the balloon sheath rather than the endoscope, such that channels may be in the balloon sheath rather than a working end.
It would have been obvious to one of ordinary skill in the art to modify the combination with the channels outside the endoscope, allowing for individual adjustment of components rather than all through an endoscope working channel.
Regarding claim 7, Burnett teaches a cryoablation system, comprising:

a single-lumen conduit disposed within the lumen (20 with a conduit 72), the single-lumen conduit comprising: a distal portion extending distally beyond the cryogen outlet at the distal end of the cryogen delivery catheter (distal end of 20 with 72 extends beyond cryogen outlet as in Fig. 4), wherein the distal portion includes at least one port in fluid communication with the single-lumen conduit (20 with a port allowing for 64 to enter through 72); and an expandable member disposed about the distal portion of the single-lumen conduit and defining an interior (balloon 24), wherein the expandable member is moveable between an unexpanded configuration and an expanded configuration (24 inflatable and debatable via inflation lumen as in par. [0113]),wherein the expandable member at the inflated configuration is configured to prevent or substantially inhibit distal progression of the cryogen spray beyond the expandable member (24, when inflated, limits the distal flow of the cryogen spray beyond 24, as in at least Fig. 4);
Burnett further teaches wherein the lumen of the cryogen delivery catheter and the conduit of the expandable member are separated from each other (lumen 72 is a fluidly separate lumen from the inflatable lumen of 18).
Burnett is silent regarding a vent tube is disposed within the lumen of the cryogen delivery catheter, and wherein a distal portion of the vent tube passes through and extends distally beyond the first expandable member to vent cryospray and other undesirable gases to ensure organ and body cavity distention does not occur.
However, Barlow, in a similar endoscopic treatment device, does suggest the use of a suction lumen (lumen of 26 including lumen 37) through a balloon (22) to remove gas (col. 6, lines 58-64). The suction lumen in conjunction with 37 would pass through and extend distally from the distal portion of 
It would have been obvious to one of ordinary skill in the art to modify the Fig. 4 embodiment of Burnett with a suction lumen for removing gas beyond the balloon, as in Barlow. One of ordinary skill in the art would consider a suction lumen as a vent lumen as it removes fluids no longer desired in a volume.
Regarding claim 8, Burnett teaches wherein the expandable member moves from the unexpanded configuration to the expanded configuration by flowing a fluid through the single-lumen conduit, and the at least one port, into the interior of the expandable member (fluid to inflate balloon 24 as in par. [0116]).
Regarding claim 9, Burnett teaches wherein the expandable member moves from the expanded configuration to the unexpanded configuration by flowing a fluid from the interior of the expandable member through the at least one port and the single-lumen conduit (fluid escapes as in par. [0116]).
Regarding claim 11, Burnett teaches the balloon comprises a non-compliant material (par. [0142]).
Regarding claim 12, Burnett teaches wherein the non-compliant or semi-compliant material comprises a polymer selected from the group consisting of PEBAX, PET, PEN, PBT, PEEK, Hytrel, polyurethane and nylon (par. [0158]).
Regarding claim 13, Burnett teaches a cryoablation system, comprising:
a cryogen delivery catheter (12) comprising: a proximal end (proximal end connecting to 50), a distal end configured for the output of cryogen (cryogen output at the distal end of 12), and a lumen extending therebetween (lumen in 12 allowing for working channel 14);
a multi-lumen conduit disposed within the lumen of the cryogen delivery catheter (18), the multi-lumen conduit comprising:

a first expandable member disposed about the distal portion of the multi-lumen conduit and defining an interior (balloon 24), wherein the first expandable member is moveable between a deflated configuration and an inflated configuration (par. [0113] balloon 24 for inflation and deflation), and wherein the first expandable member moves from the deflated configuration to the inflated configuration by flowing a fluid through the first lumen of the multi-lumen conduit, and the at least one first lumen port, into the interior of the first expandable member (par. [0113] inflation lumens to inflate balloon 24),
wherein the first expandable member moves from the inflated configuration to deflated configuration by flowing a fluid from the interior of the first expandable member through the at least one second lumen port and the second lumen of the multilumen conduit (par. [0113] deflation lumen to deflate 24), wherein the lumen of the cryogen delivery catheter and the conduit of the expandable member are separated from each other (lumen 70 of 18 is a fluidly separate lumen from the inflatable lumen of 18). Burnett is silent regarding a vent tube is disposed within the lumen of the cryogen delivery catheter, and wherein a distal portion of the vent tube passes through and extends distally beyond the first
expandable member to vent cryospray and other undesirable gases to ensure organ and body cavity distention does not occur.However, Barlow, in a similar endoscopic treatment device, does suggest the use of a suction lumen (lumen of 26 including lumen 37) through a balloon (22) to remove gas (col. 6, lines 58-64). The suction lumen in conjunction with 37 would pass through and extend distally from the distal portion of 
It would have been obvious to one of ordinary skill in the art to modify the Fig. 4 embodiment of Burnett with a suction lumen for removing gas beyond the balloon, as in Barlow. One of ordinary skill in the art would consider a suction lumen as a vent lumen as it removes fluids no longer desired in a volume.
Regarding claim 17, Burnett teaches wherein the first expandable member comprises a non- compliant or semi-compliant material (par. [0142]).
Regarding claim 18, Burnett teaches wherein the non-compliant or semi-compliant material comprises a polymer selected from the group consisting of PEBAX, PET, PEN, PBT, PEEK, Hytrel, polyurethane and nylon (par. [0158]).
Regarding claim 19, Burnett teaches a second interpretation, separate from claim 16, with a second expandable member disposed about the distal portion of the multi-lumen conduit (22) and defining an interior (balloon 22 has an interior), wherein the second expandable member is moveable between a deflated configuration and an inflated configuration (par. [0113] 22 inflatable and debatable); and a third lumen of the multi-lumen conduit in fluid communication with the interior of the first expandable member and the second expandable member (par. [0113] extraction port for 22 and 24); wherein the second lumen is in fluid communication with the interior of the second expandable member (par. [0113] 22 in communication with inflation lumen); and wherein the first lumen is in fluid communication with the interior of the first expandable member (par. [0113] 24 in communication with inflation lumen).
Regarding claim 20, Burnett teaches a second interpretation, separate from claim 16, wherein the first expandable member transitions from the deflated configuration to the inflated configuration by flowing a fluid through the first lumen to the interior of the first expandable member (par. [0113] 24 in communication with inflation lumen); wherein the second expandable member transitions from the .
Response to Arguments
Applicant’s arguments, see the remarks, filed 11/16/21, with respect to the rejection(s) of claim(s) 1-9, 11-13, 17-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Barlow.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794